DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/02/2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-7, 9, 10,14-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (KR 20050054678A, hereinafter referred to as “Jun”) in view of Nojima (WO2001081821A1, hereinafter referred to as “Nojima WO 821”), and further in view of Nojima (JP 4253145, hereinafter referred to as “Nojima JP 145”), and further view of Kun (KR 101502738 B1, hereinafter referred to as “Kun”). 

Regarding claim 1, Jun discloses a holder for portable devices (Figures 3 and 4, main body part 31, placing part 32 and corrugated pipe 33 together), comprising: a fixing portion (Figure 3, placing part 32) detachably attached to a portable device (Figures 2 and 3, portable terminal 1 and paragraph [0035] of English translation copy); and a hollow support (Figures 3 and 4, corrugated pipe 33) provided on one surface of the fixing portion  (Figures 3 and 4, 33 provided on one surface of 32 at accommodating groove 32a) and a folding member including a plurality of folding portions formed therearound so as to be stretchable in a longitudinal direction (Jun: Figures 2-4, 33 has several folding portions (together as forming member) therearound to be stretchable longitudinally from Figure 2 state to Figure 3 or Figure 4 state). However, Jun fails to the hollow support having a connection member, a seating member, a plurality of triangular-shaped joint members. 

However, Jun fails to disclose the hollow support having a connection member, a seating member, a plurality of triangular-shaped joint members, ….. wherein each of the plurality of folding portions is formed in a polygonal shape having at least three included angles and at least three edges so as to be rotatable in at least three directions, wherein the plurality of folding portions include a plurality of odd-numbered folding portions and a plurality of even-numbered folding portions, wherein an odd-numbered folding portion among the plurality of odd-numbered folding portions and an even-numbered folding portion adjacent to the odd-numbered folding portion among the plurality of even-numbered folding portions are connected to each other via triangular-shaped join members among the plurality of triangular-shaped joint members, wherein the plurality of folding portions are formed so that a size of the plurality of odd-numbered folding portions is larger than a size of the plurality of even-numbered folding portions, 2wherein the plurality of odd-numbered folding portions are formed so that sizes of the plurality of odd-numbered folding portions increase in the longitudinal direction from the fixing portion, wherein the plurality of even-numbered folding portions are formed so that sizes of the plurality of even-numbered folding portions increase in the longitudinal direction from the fixing portion, wherein the connection member is in a form of a polygonal column having upper circumferential edges coupled to the fixing portion and lower circumferential edges respectively coupled to edges of an uppermost odd-numbered folding portion among the plurality of odd-numbered folding portions, wherein a space communicating with a hollow of the support is formed inside the polygonal column of the connection member, wherein the seating member is in a form of the polygonal column having upper circumferential edges and lower circumferential edges, the upper circumferential edges of the seating member respectively coupled to edges of a lowermost odd-numbered folding portion among the plurality of odd-numbered folding portions, wherein a seating space communicating with the hollow of the support is formed inside the polygonal column of the seating member, wherein a size of a cross-section of the polygonal column of the seating member is larger than a size of a cross-section of the polygonal column of the connection member, and wherein when the connection member and the seating member are compressed, the lower circumferential edges of the connection member are disposed in the seating space of the seating member such that the folding member is not exposed to an outside of the holder.
However, Nojima WO 821 and Nojima JP 145 combined teach the hollow support having a connection member, a seating member, a plurality of triangular-shaped joint members (Nojima WO 821:  Fig. 127, upper wall A2 (connection member; Figs 176A, 176B, seating member (13) is in polygon column; Nojima JP 145: folding portions of triangular shapes in Figs 10, 11B, 12, 34, 36, 48A; note: the “joint member” being also in “triangular shape”, renders all portions being triangular shaped), wherein each of the plurality of folding portions is formed in a polygonal shape having at least three included angles and at least three edges so as to be rotatable in at least three directions, wherein the plurality of folding portions include a plurality of odd-numbered folding portions and a plurality of even-numbered folding portions (Nojima JP 145: collapsible structures, figs 8b, 8c, 11b, 11c, 16b, 34B, folding portions of triangular shapes in Figs 10, 11B, 12, 34, 36, 48A, note: a triangular shape/structure has three wherein an odd-numbered folding portion among the plurality of odd-numbered folding portions and an even-numbered folding portion adjacent to the odd-numbered folding portion among the plurality of even-numbered folding portions are connected to each other via triangular-shaped join members among the plurality of triangular-shaped joint members (Nojima JP 145: folding portions of triangular shapes in Figs 10, 11B, 12, 34, 36, 48A; note: because each even and odd folding portion can be  interpreted as being “triangular shape” (having three included angles and three edges), and thus the “joint member” being also in “triangular shape”, renders all portions being triangular shaped); wherein the plurality of folding portions are formed so that a size of the plurality of odd-numbered folding portions is larger than a size of the plurality of even-numbered folding portions, 2wherein the plurality of odd-numbered folding portions are formed so that sizes of the plurality of odd-numbered folding portions increase in the longitudinal direction from the fixing portion, wherein the plurality of even-numbered folding portions are formed so that sizes of the plurality of even-numbered folding portions increase in the longitudinal direction from the fixing portion 
In addition, Jun in view of modified Nojima WO 821 teach wherein the connection member is in a form of a polygonal column having upper circumferential edges coupled to the fixing portion and lower circumferential edges respectively coupled to edges of an uppermost odd-numbered folding portion among the plurality of odd-numbered folding portions (Nojima WO 821:  Fig. 127, upper wall A2 (connection member); The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore, the circular column of the upper wall A2 (connection member) can be easily modified to be polygonal column.  The lower circumferential edges of A2 are coupled to edges of an uppermost folding portion adjacent to A2 in Figs 125,  126, 127A; meanwhile Jun discloses a fixing portion (Figure 3, placing part 32), so that connection member of A2 of Nojima WO 821 can be made to be coupled to 32 of Jun). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify or replace the corrugated pipe 33 of Jun by the collapsible/accordion structure(s) of Nojima WO 821 and Nojima JP 145 under the principle of origami art based on the rationale that the entire collapsible structures taught in Nojima WO 821 and Nojima JP 145 can be fabricated directly from just one single sheet of material by just bending all of the folding portions.   On the other hand, referring to Jun, the corrugated pipe 33 of Jun cannot be fabricated by bending folding portions from just one single sheet of material because the hollow support/corrugated pipe 33 as required by Jun have certain parts that are larger in size in specific portions than other parts. In other words, once the hollow support of Jun is cut along entire cross-section, the entire hollow support cannot be placed flat as a 
In addition, Nojima WO 821 and Nojima JP 145 qualifies as analogous art because of the following considerations. Referring to MPEP 2141.01(a) which discusses one criteria for prior art qualifying as bona-fide analogous art which recites in part: "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. “ The problem to solve of achieving a hollow structure comprising of folding portions which are stretchable and collapsible in a longitudinal direction wherein each of the folding portions is formed in a polygonal shape, is being address by Nojima WO 821 and Nojima JP 145, respectively, in a very similar manner as the claimed invention. 
In addition, Nojima WO 821 teaches wherein a space communicating with a hollow of the support is formed inside the polygonal column of the connection member wherein the seating member is in a form of the polygonal column having upper circumferential edges and lower circumferential edges, the upper circumferential edges of the seating member respectively coupled to edges of a lowermost odd-numbered folding portion among the plurality of odd-numbered folding portions (Figs 176A, 176B, seating member (13) is in polygon column having upper and lower edges, upper edge of 13 coupled to edges of lowermost folding portion P1 among folding portions P1, P2, P3, etc.), wherein a seating space communicating with the hollow of the support is formed inside the polygonal column of the seating member (Figs 176A, 176B, seating member (13) has a seating space communicating with hollow of support, formed inside 13), wherein a size of a cross-section of the polygonal column of the seating member is larger than a size of a cross-section of the polygonal column of the connection member (Figs 176A shows the tapered shape with larger cross-section of 13, and thus by adopting the A2 of Fig. 126 and 127A to the embodiment of Fig. 176A, thus cross section of 13 would be larger than  cross-section of A2; The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore, the circular column of the upper wall A2 (connection member) of Nojima WO 821 can be easily modified to be polygonal column),
However, Jun, Nojima WO 821, Nojima JP 145, singularly or in any combination thereof, fail to disclose, teach or suggest and wherein when the connection member and the seating member are compressed, the lower circumferential edges of the connection member are disposed in the seating space of the seating member such that the folding member is not exposed to an outside of the holder.
Nevertheless, Kun teaches and wherein when the connection member and the seating member are compressed, the lower circumferential edges of the connection member are disposed in the seating space of the seating member such that the folding member is not exposed to an outside of the holder (Kun: Figs 4 and 6, connection member (31) and seating member (32) are compressed, lower edges of (31) are disposed in seating space with folding portions hidden and not exposed in Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Jun by Kun based on the rationale that because Jun fails to sufficiently teach of adequate mounting or fastening features between fixing portion 32 and hollow support 33, therefore, the express teachings of detailed structural elements of 31a, 31 and 11a of Kun specifically configured to improve on attaching fixing portion and hollow support using the hook coupling end 31a of bellows body 30 coupled to coupling hook 11a of  top plate mounting platform 11 of top plate 10, would be motivated to be adopted.

Regarding claim 2, Jun and Nojima JP 145, singularly or in combination fails to disclose, teach or suggest wherein the plurality of folding portions are formed to have a hexagonal outer circumferential surface.  
However, Nojima WO 821 teaches wherein the plurality of folding portions are formed to have a hexagonal outer circumferential surface (Fig. 127, upper wall A2 (connection member; Figs 176A, 176B, both connection member (top circumferential edge of P5s) and seating member (13) is in polygon/hexagonal column). It would have 

Regarding claim 3, Jun and Nojima WO 821, singularly or in combination fails to disclose, teach or suggest wherein the plurality of folding portions are arranged so that edges of the plurality of odd-numbered folding portions and edges of plurality of even-numbered folding portions cross each other. 

However, Nojima JP 145 teaches wherein the plurality of folding portions are arranged so that edges of the plurality of odd-numbered folding portions and edges of plurality of even-numbered folding portions cross each other (folding portions of triangular shapes in Figs 10, 11B, 12, 34, 36, 48A, note: the numbering of odd-numbered and even-numbered is arbitrary, and thus the same odd-numbered folding portion can become an even-numbered folding portion if the starting point for counting is shifted to one folding portion in either directions, clockwise or counterclockwise; thus various sets of odd-numbered and even-numbered folding portions are seen as crossing each other at intersecting/adjoining vertices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jun by Nojima JP 145 based on same rationale as previously discussed for claim 1 above, thereby omitted herein for brevity. 

Regarding claim 6, Jun discloses wherein the support is formed of a flexible material (Jun: paragraph [0033] “corrugated pipe of the flexible material”). 

Regarding claim 14, Jun discloses a holder for portable devices, comprising: a fixing portion detachably attached to a portable device (Figures 3 and 4, main body part 31, placing part 32 and corrugated pipe 33 together form holder comprising a placing part 32 detachably attached to portable terminal 1 and paragraph [0035] of english translation copy); and a hollow support (Figures 3 and 4, corrugated pipe 33) provided on one surface of the fixing portion (Figures 3 and 4, 33 provided on one surface of 32 at accommodating groove 32a) and having a plurality of folding portions formed therearound so as to be stretchable in a longitudinal direction (Figures 2-4, 33 has several folding portions therearound to be stretchable longitudinally from Figure 2 state to Figure 3 or Figure 4 state).

However, Jun fails to disclose wherein each of the plurality of the folding portions is formed in a hexagonal shape having six included angles and six edges so as to 5PRELIMINARY AMENDMENTAttorney Docket No.: Q255560Appln. No.: 16/766,950be rotatable in at least six directions, wherein the plurality of folding portions include a plurality of odd-numbered folding portions and a plurality of even-numbered folding portions, wherein an odd-numbered folding portion among the plurality of odd-numbered folding portions and an even-numbered folding portion adjacent to the odd-numbered folding portion among the plurality of even-numbered folding portions are connected to each other via triangular-shaped join members among the plurality of triangular-shaped joint members, wherein the plurality of folding portions are formed so that a size of the plurality of odd-numbered folding portions is larger than a size of the plurality of even-numbered folding portions, wherein the plurality of odd-numbered folding portions are formed so that sizes of the plurality of odd-numbered folding portions increase in the longitudinal direction from the fixing portion, wherein the plurality of even-numbered folding portions are formed so that sizes of the plurality of even-numbered folding portions increase in the longitudinal direction from the fixing portion, wherein the connection member is in a form of a polygonal column having six upper circumferential edges coupled to the fixing portion and six lower circumferential edges respectively coupled to six edges of an uppermost odd-numbered folding portion among the plurality of odd-numbered folding portions, wherein a space communicating with a hollow of the support is formed inside the polygonal column of the connection member, wherein the seating member is in a form of the polygonal column having six upper circumferential edges and six lower circumferential edges, the six upper circumferential edges of the seating member respectively coupled to six edges of a lowermost odd-numbered folding portion among the plurality of odd-numbered folding portions, wherein a seating space communicating with the hollow of the support is formed inside the polygonal column of the seating member, wherein a size of a cross-section of the polygonal column of the seating member is larger than a size of a cross-section of the polygonal column of the connection member, and wherein when the connection member and the seating member are compressed, the six lower circumferential edges of the connection member are disposed in the seating space of the seating member such that the folding member is not exposed to an outside of the holder.
However, Nojima JP 145 teaches wherein each of the plurality of the folding portions is formed in a hexagonal shape having six included angles and six edges so as to 5PRELIMINARY AMENDMENTAttorney Docket No.: Q255560Appln. No.: 16/766,950be rotatable in at least six directions, wherein the plurality of folding portions include a plurality of odd-numbered folding portions and a plurality of even-numbered folding portions (Nojima JP 145: Figs 28 and 29, folding portions are hexagonal in shape with 6 edges and rotatable in 6 directions, and odd-numbered and even-numbered folding portion are crossing each other at vertices C, E, and one of folding portion has vertices J, K, F, E, D; Nojima WO 821:  Fig. 169, set of two P3s form a hexagonal folding portion larger than set of two P2s forming also a hexagonal folding portion, either columns of P3s or P2s can be odd-numbered or even-numbered), 

In addition, Nojima WO 821 teaches wherein an odd-numbered folding portion among the plurality of odd-numbered folding portions and an even-numbered folding portion adjacent to the odd-numbered folding portion among the plurality of even-numbered folding portions are connected to each other via triangular-shaped join members among the plurality of triangular-shaped joint members (Nojima WO 821: Fig 169, column of sets of two P3 form a hexagonal folding portion, top two P3s are connected to top two P2s by two triangular folding join members (P1) wherein the plurality of folding portions are formed so that a size of the plurality of odd-numbered folding portions is larger than a size of the plurality of even-numbered folding portions (Fig. 169, P3 larger than P2), wherein the plurality of odd-numbered folding portions are formed so that sizes of the plurality of odd-numbered folding portions increase in the longitudinal direction from the fixing portion, wherein the plurality of even-numbered folding portions are formed so that sizes of the plurality of even-numbered folding portions increase in the longitudinal direction from the fixing portion (Although embodiment in Fig. 169 does not show the size of folding portions increase in the  wherein the connection member is in a form of a polygonal column having six upper circumferential edges coupled to the fixing portion and six lower circumferential edges respectively coupled to six edges of an uppermost odd-numbered folding portion among the plurality of odd-numbered folding portions (Nojima WO 821:  Fig. 127, upper wall A2 (connection member); The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore, the circular column of the upper wall A2 (connection member) can be easily modified to be polygonal column.  The lower circumferential edges of A2 are coupled to edges of an uppermost folding portion adjacent to A2 in Figs 125,  126, 127A; meanwhile Jun discloses a fixing portion (Figure 3, placing part 32), so that connection member of A2 of Nojima WO 821 can be made to be coupled to 32 of Jun), wherein a space communicating with a hollow of the support is formed inside the polygonal column of the connection member (Nojima WO 821: Figs 126 and 127A, space communicating with hollow in support, and inside column of A2), wherein the seating member is in a form of the polygonal column having six upper circumferential edges and six lower circumferential edges, the six upper circumferential edges of the seating member respectively coupled to six edges of a lowermost odd-numbered folding portion among the plurality of odd-numbered folding portions (Nojima WO 821: Figs 176A, 176B, seating member (13) is in polygon column having six upper and lower edges, upper edge of 13 coupled to edges of lowermost folding portion P1 among folding portions P1, , wherein a seating space communicating with the hollow of the support is formed inside the polygonal column of the seating member (Figs 176A, 176B, seating member (13) has a seating space communicating with hollow of support, formed inside 13), wherein a size of a cross-section of the polygonal column of the seating member is larger than a size of a cross-section of the polygonal column of the connection member (Figs 176A shows the tapered shape with larger cross-section of 13, and thus by adopting the A2 of Fig. 126 and 127A to the embodiment of Fig. 176A, thus cross section of 13 would be larger than cross-section of A2; The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore, the circular column of the upper wall A2 (connection member) can be easily modified to be polygonal column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jun by Nojima WO 821 and Nojima JP 145, respectively, based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity. 
However, Jun, Nojima JP 145, in combination fails to disclose, teach or suggest
and wherein when the connection member and the seating member are compressed, the six lower circumferential edges of the connection member are disposed in the seating space of the seating member such that the folding member is not exposed to an outside of the holder.
However, Kun and Nojima WO 821 together combined teach and wherein when the connection member and the seating member are compressed, the six lower circumferential edges of the connection member are disposed in the seating space of the seating member such that the folding member is not exposed to an outside of the holder (Kun: Figs 4 and 6, connection member (31) and seating member (32) are compressed, lower edges of (31) are disposed in seating space with folding portions hidden and not exposed in Fig. 7; meanwhile, Nojima WO 821: Figs 176A, 176B, seating member (13) is in polygon column having six upper and lower edges, top edges of P5 for attaching connecting members also have six edges). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Jun by Kun based on the rationale that because Jun fails to sufficiently teach of adequate mounting or fastening features between fixing portion 32 and hollow support 33, therefore, the express teachings of detailed structural elements of 31a, 31 and 11a of Kun specifically configured to improve on attaching fixing portion and hollow support using the hook coupling end 31a of bellows body 30 coupled to coupling hook 11a of  top plate mounting platform 11 of top plate 10, would be motivated to be adopted.

Regarding claim 15, Jun fails to disclose wherein the plurality of folding portions are arranged so that six edges of the odd-numbered folding portions and six edges of the plurality of even-numbered folding portions cross each other.  

However, Nojima JP 145 teaches wherein the plurality of folding portions are arranged so that six edges of the odd-numbered folding portions and six edges of the plurality of even-numbered folding portions cross each other (Figs 28 and 29, folding 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Jun by Nojima JP 145, respectively, based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity. 

Regarding claims 7 and 17, Jun, Nojima WO 821, Nojima JP 145, singularly or in combination, fails to disclose or teach wherein the fixing portion is formed in a plate shape and is provided with an attachment surface to which the portable device is attached and a connection surface to which the support is connected.  

However, Kun teaches wherein the fixing portion is formed in a plate shape (Figs 2, 3 and 7, top plate 10) and is provided with an attachment surface to which the portable device is attached (Figs 1 and 8, portable device / portable terminal S attached to attachment surface of 10) and a connection surface (Fig. 3, top surface at accommodating groove 32a) to which the support (Figs 1, 4 and 5, bellows body 30) is connected (a surface of 10 connected to 30). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jun by Kun based on the rationale that because Jun fails to sufficiently teach of adequate mounting or fastening features between fixing portion 32 and hollow support 33, therefore, the express teachings of detailed structural elements of 31a, 31 and 11a of Kun specifically configured to 

Regarding claims 9 and 19, Jun, Nojima WO 821, Nojima JP 145, singularly or in combination fails to disclose or teach wherein the connection member is formed with an opening having an open face, and a protrusion member protruding from a part of the connection surface is formed in the fixing portion, wherein the protrusion member is inserted into the opening so that the protrusion member and the opening are coupled to each other.   However, Kun teaches wherein the connection member is formed with an opening having an open face (see annotated figure below), and Jun discloses and a protrusion member protruding from a part of the connection surface is formed in the fixing portion (Fig. 3, magnet 42 protruding from top surface of 32 is formed in placing part 32), 

Meanwhile, Jun modified by Kun teaches wherein the protrusion member is inserted into the opening so that the protrusion member4PRELIMINARY AMENDMENTAttorney Docket No.: Q255560Appln. No.: 16/766,950 and the opening are coupled to each other (Jun as modified by Kun would have the opening (see annotated figure below) inserted by the magnet 42 of Jun so that magnet 42 and the opening are coupled to each other). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jun by adopting the connecting member with a preexisting opening of Kun because the opening serves as a convenient pre-configured space for accommodating the magnet 42 of Jun, so that no extra hole needs to be formed. Such opening allows the magnet 42 to rest and remain 
Annotated Figure of Fig. 2 of Kun 

    PNG
    media_image1.png
    619
    627
    media_image1.png
    Greyscale

Regarding claim 10, Jun fails to disclose wherein the protrusion member and the opening are formed in a shape corresponding to a shape of the folding portions.  However, modified Jun teaches wherein the protrusion member and the opening are formed in a shape corresponding to a shape of the folding portions (although exact shape of the magnet 42 is not specified in Jun. Nevertheless, referring to Figures 3 and 4 of Jun, the magnet 42 has a shape that can function properly with respect to the existing shape of the folding portions of corrugated pipe 33, without worrying about the portable device from falling off the placing part 32 when tilted at an angle in Figure 4, thus read on “formed in a shape corresponding to a shape of the folding portions”). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jun (KR 20050054678A, hereinafter referred to as “Jun”) in view of Nojima (WO2001081821A1, hereinafter referred to as “Nojima WO 821”), and further in view of Nojima (JP 4253145, hereinafter referred to as “Nojima JP 145”), and further in view of Kun (KR 101502738 B1, hereinafter referred to as “Kun”), and further in view of Kim (WO 2014046376A1, hereinafter referred to as “Kim”). 

Regarding claim 11. Jun, Nojima WO 821, Nojima JP 145 and Kun singularly or in combination, fails to teach wherein at least one coupling protrusion is formed on an outer circumferential surface of the protrusion member, and a coupling groove into which the coupling protrusion is inserted is formed in the connection member.  

However, modified Kim teaches wherein at least one coupling protrusion is formed on an outer circumferential surface of the protrusion member, and a coupling groove into which the coupling protrusion is inserted is formed in the connection member (although Kim expressly teaches one coupling protrusion 210 is formed on an inner circumferential surface of a connection member 200, and a coupling groove 110 into which the coupling protrusion 210 is inserted, is formed on an outer circumferential surface of a body 100,  see Figs 4 and 6, connection member 200 is an element that is fastened to the outer circumference of the body 100, and the coupling protrusion 210 coupled to the coupling groove 110; see English translation copy at page 4, lines 1-3 for more details; nevertheless, based on similar principle of operation, the coupling groove and protrusion combination can be easily switched or reversed so that coupling groove 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Jun by adopting the coupling groove and protrusion combination of Kim based on the motivation or rationale of improving upon the fastening or locking of protrusion member to a connection member, so as to achieve quick and easy subsequent detachment capability upon locking.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaiser US 9307817 discloses an accordian-like collapsible electronic device holder.   Princeton Tec Helix Lantern sold on amazon is a commercial camping lantern with accordion/collapsible housing section.  Kim KR20190013328A discloses a collapsible mobile phone holder. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632